

sjm2020013110qex101ima.gif [sjm2020013110qex101ima.gif] Exhibit 10.1

CONFIDENTIAL


November 13, 2019


VIA HAND DELIVERY


Kevin G. Jackson


RE: Separation from Employment


Dear Kevin:


As we have discussed, your employment with The J. M. Smucker Company (the
“Company”) will end effective December 6, 2019 (“Separation Date”). However, you
will cease being an Elected Officer of the Company on, and your last day in the
office will be, November 13, 2019, after which date you should not report to the
office unless instructed otherwise in writing by the Company. While your last
day in the office will be today, you are expected to: remain available upon
request by the Company to provide transitional support through your Separation
Date; ensure that your interactions and engagement with employees and third
parties through your Separation Date are not disparaging and contribute to a
positive rather than disruptive work environment; and adhere to the Company’s
policies, including the Basic Beliefs, through your Separation Date. In
addition, should the Company accelerate your Separation Date because of a
determination in its discretion that you have not met any of the conditions in
this paragraph, you will not be eligible to receive the severance package
described below.


The severance package outlined below is to assist you with your transition to
new employment. Please carefully review the terms of this letter agreement (the
“Separation Agreement” or “Agreement”) and the payments and benefits offered in
it, as the severance is being offered to you in exchange for you agreeing to a
waiver and release of claims. The “Waiver and Release Payments and Benefits”
offered in Section 2 of this letter will remain open to you until the close of
business on December 27, 2019.


Any benefits provided to you as an employee of the Company will cease as of your
Separation Date, except as may otherwise be provided under a particular plan.
Assuming you are enrolled in the Company’s health and welfare benefits plan as
of your Separation Date, your medical benefits will continue through the end of
the month during which your employment terminates. You will receive a separate
letter from the Company’s health plan administrator explaining your COBRA
rights.


1. Pay and Vacation. The following are not conditioned on you signing off on a
waiver and release of claims:


(a)  Pay. Provided that you remain employed and available upon request by the
Company through your Separation Date, the Company will continue to pay you your
base pay and provide you with your current Company benefits through your
Separation Date, subject to normal withholdings and deductions.


(b) Vacation. You will be paid for all vacation earned through your Separation
Date, less any vacation days taken.





--------------------------------------------------------------------------------

Page 2
Kevin G. Jackson
November 13, 2019
(c) Expense Reimbursements. You will be reimbursed for all reasonably incurred
business expenses, in accordance with Company policy, and any expenses for
financial planning services or tax return preparation, in accordance with the
benefit approved by the Executive Compensation Committee (“Financial Planning
Benefit”), which Financial Planning Benefit is available for your use through
April 15, 2020. As a reminder, all receipts for expense reimbursement, including
the Financial Planning Benefit, must be submitted to Marc Serrilli, Vice
President, Total Rewards, no later than April 15, 2020, in order to be
reimbursed; otherwise, you will forfeit your right to reimbursement.


(d) Final Paycheck. You will receive your final paycheck and any applicable
vacation payment the next pay date following your Separation Date unless
otherwise required by law.


2. Waiver and Release Payments and Benefits. The following payments and benefits
are being offered to you in addition to the pay and vacation in Section 1.
Because you would not otherwise be entitled to them, your receipt of the
payments and benefits in this Section 2 will be conditioned upon you: signing
this Agreement; adhering, during the remainder of your employment, to all
applicable Company policies; meeting, up to and including your Separation Date,
the Company’s performance expectations for your position; complying with the
other terms of this Agreement; and agreeing to the Waiver and Release described
in subparagraph (f). In the event the Company discovers, at any time, including
after your Separation Date, that you did not meet any of these conditions, you
will be ineligible to receive the Waiver and Release Payments and Benefits set
forth in this Section 2. In such event, you agree that you will: (a) forfeit any
outstanding payment amount(s) due pursuant to this Section 2, and (b) repay to
the Company, at your expense, any payment amount(s) already paid to you pursuant
to this Section 2 within five (5) business days of notification to you by the
Company of your ineligibility to receive the payment amount(s) set forth in this
Section.


(a) Lump-Sum Payment. Provided that the Company receives this executed Agreement
back from you and you comply with all requirements and obligations set forth in
this Agreement, you will receive a lump-sum severance payment in the gross
amount of $420,000.00, which is equivalent to 12 months of your current base
salary, and which will be taxed as a supplemental wage and will not be subject
to 401(k) contribution elections and deductions.


(b) Restricted Shares. Provided that the Company receives this executed
Agreement back from you and you comply with all requirements and obligations set
forth in this Agreement, you will vest in the two oldest unvested restricted
stock grants that are at least two years old as of your Separation Date (i.e.,
the awards granted on June 8, 2016, and June 15, 2017, respectively). All
remaining unvested restricted stock grants or option grants are forfeited as of
your Separation Date.


(c) Annual Cash Incentive. Provided that the Company receives this executed
Agreement back from you and you comply with all requirements and obligations set
forth in this Agreement, you will be eligible for a pro-rated incentive payment
for Fiscal Year 2020 ("FY 20"), which will be taxed as a supplemental wage and
will be subject to 401(k) contribution elections and deductions, based on
service during FY 20. Any actual incentive payment for FY 20 will be paid in
accordance with normal Company payout practices.


(d) Medical Coverage. Provided that the Company receives this executed Agreement
back from you and you comply with all requirements and obligations set forth in
this Agreement, you may also be eligible to receive an additional lump sum
payment based on your Company-sponsored medical coverage in effect on your
Separation Date: i.e., the Company will provide a one-time lump sum payment
equal to approximately 12 months of COBRA premiums for the medical plan option
you are enrolled in as of your Separation Date, at the COBRA premium rate
effective as of your Separation Date.


(e) Outplacement Assistance. Provided that the Company receives this executed
Agreement back from you and you comply with all requirements and obligations set
forth in this Agreement, RiseSmart will provide you Company-paid outplacement
assistance for six months following



--------------------------------------------------------------------------------

Page 3
Kevin G. Jackson
November 13, 2019
the Effective Date of this Agreement, as defined in Section 8 below. A
representative from RiseSmart will contact you regarding its services after the
Effective Date of this Agreement.


(f) Reduction of Non-Compete Restrictions. As you know, you entered into an
Amended and Restated Change in Control Severance Agreement, dated April 20, 2018
(the “CIC Agreement”), which, pursuant to Section 9 of the CIC Agreement,
imposes certain restrictive covenants during your employment with the Company
and for a period of 18 months following the date of your termination of
employment for any reason. However, provided that the Company receives this
executed Agreement back from you and you comply with all requirements and
obligations set forth in this Agreement, the Company agrees to reduce the term
of the Non-Competition Period (as such term is defined in Section 9.1(A) of the
CIC Agreement) from 18 months to 12 months following your Separation Date.


(g) Waiver and Release. By accepting the payments and benefits being offered by
the Company in Sections 2(a)–(f) above and signing this Agreement, you
acknowledge and agree that the commitments of the Company to you in this Section
2 are in addition to anything to which you are otherwise entitled upon your
separation and are in exchange for your waiver and release as follows:


You, for yourself, and your heirs, executors, administrators, successors and
assigns, hereby release and forever discharge the Company, its subsidiaries,
affiliates and their respective officers, directors, agents, representatives,
shareholders, employees (current and former), employee benefit plans, and any
and all other persons, firms, corporations and other legal entities associated
with the Company (collectively referred to as the “Released Parties”), of and
from any and all claims, demands, actions, causes of action, debts, damages,
expenses, suits, contracts, agreements, penalties, costs and liabilities of any
kind, nature or description, whether direct or indirect, known or unknown, in
law or in equity, in contract, tort or otherwise, which you ever had, now have
or may have against any of the Released Parties as of the date of execution of
this Agreement, whether known or unknown, suspected or unsuspected, or which may
be based upon pre-existing acts, claims or events occurring at any time up to
the Effective Date of this Agreement, including, but not limited to, claims
arising under Title VII of the Civil Rights Act of 1964 or state or local civil
rights or equal employment opportunity statutes, claims arising under the
Americans with Disabilities Act, claims arising under the Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended by the Older Workers Benefit
Protection Act (“OWBPA”), claims arising under The Worker Adjustment Retraining
and Notification Act of 1988 (“WARN”) and any state law equivalents, claims
arising under the Employee Retirement Income Security Act, claims arising under
the Fair Credit Reporting Act or any state law equivalent, claims for breach of
express or implied contract, breach of promise, promissory estoppel, loss of
income, back pay, reinstatement, front pay, impairment of earning capacity,
wrongful termination, discrimination, damage to reputation, fraud, violation of
public policy, retaliation, negligent or intentional infliction of mental or
emotional distress, intentional tort or any other federal, state or local common
law or statutory claims, and all other claims and rights, whether in law or
equity. It is the intention of the parties that this paragraph will be construed
as broadly as possible; however, this paragraph does not include claims arising
under state workers’ compensation laws, state unemployment laws, any claims that
arise after the signing of this Agreement, claims for the enforcement of this
Agreement, and any claims that cannot be waived as a matter of law. This
paragraph also does not affect your right to file a charge with the Equal
Employment Opportunity Commission or a similar state or local agency, or with
the National Labor Relations Board, or to provide information to or assist such
agency in any proceeding. In addition, nothing in this Agreement is intended to
or will prevent, impede, or interfere with your non-waivable right, without
prior notice to the Company, to provide information to the government,
participate in investigations, file a complaint, testify in proceedings
regarding the Company’s past or future conduct, or engage in any future
activities protected under the whistleblower statutes, or to receive and fully
retain a monetary award from a government-administered whistleblower award
program for providing information directly to a government agency.


You further waive any right to become, and promise not to voluntarily become, a
member of any class in a case in which any claim or claims are asserted against
any of the Released Parties involving any act or event occurring through the
date of your execution of this Agreement. You also agree that by signing this
Agreement, you are relinquishing any right to receive any personal monetary
relief or personal



--------------------------------------------------------------------------------

Page 4
Kevin G. Jackson
November 13, 2019
equitable relief with respect to any class filed by you or on your behalf, in
which any claim(s) are asserted against any of the Released Parties involving
any act or event through the date of your execution of this Agreement, except as
otherwise set forth herein. If any such claim is brought on your behalf, or if
you learn that you are named as a member of any class in a case in which any
such claims are asserted, then you will, except as otherwise allowed by law,
withdraw in writing and with prejudice from said claim or class.


(h) You will receive the payments and benefits noted above in this Section 2
within the time period set forth in Section 9 below only if you sign and return
this Agreement to Mandy Johnson, The J. M. Smucker Company, One Strawberry Lane,
Orrville, Ohio 44667 by December 27, 2019, and you comply with the requirements
and obligations contained in this Agreement. To be clear, if you do not return
this Agreement, signed, by December 27, 2019 or do not comply with the
requirements and obligations contained in this Agreement, then the offer of
severance will expire by its own terms, and you will not be entitled to receive
any of the Waiver and Release Payments and Benefits.


3. Representation as to No Additional Monies Owed. You represent, warrant, and
acknowledge that the Company owes you no wages, commissions, bonuses, overtime,
sick pay, shift differential, personal leave pay, severance pay, vacation pay,
or other compensation or benefits or form of remuneration of any kind or nature,
other than that specifically provided for in this Agreement. You further
acknowledge that you were paid for all time worked during your employment with
the Company.


4. Return, Retention & Preservation of Property. You agree to immediately return
all Company property (and any copies of such property) of whatsoever kind and
character, including, without limitation, any Company car, badges, keys, credit
cards, documents, computers, computer software, discs and media, policy and
procedures manuals, and all other tangible or intangible property of the
Company. You also acknowledge your obligations under and agree to abide by the
Company’s document retention, litigation hold and other policies concerning the
preservation, retention, non-destruction and return of Company documents and
property. You acknowledge that the return, retention and preservation of Company
property, including documents pursuant to the Company’s retention, litigation
hold, and other policies and procedures is required of you, whether or not you
sign this Agreement. You further acknowledge that it is your compliance with
this paragraph by December 27, 2019, that is one of the conditions precedent to
the Company’s obligation to pay you the Waiver and Release Payments and
Benefits, meaning that if you do not return all such Company property by that
date, the Company will have no obligation to pay you any of the Waiver and
Release Payments and Benefits, even if you have signed or do ultimately sign
this Agreement, but you will still be required to return all Company property on
a date thereafter.


5. Cooperation and Notice. You agree to cooperate with the Company to provide
any assistance or continued assistance deemed necessary by the Company and/or
its counsel in connection with its defense of any current or future lawsuits.
“Assistance or continued assistance” means providing timely assistance and
cooperation as reasonably requested by the Company and/or its outside counsel,
taking into account your other business and personal obligations, and actively
participate in the defense of the lawsuits, including, but not limited to,
providing continued factual background and context, providing truthful testimony
by affidavit, declaration, at trial, deposition or otherwise. This will also
include reviewing and signing documents, participating in interviews and witness
preparation, as well as traveling to and appearing in any necessary depositions
or trials.


Any changes to your address should be promptly communicated to the Company’s
Chief Legal Counsel. The Company will provide reasonable reimbursement for
appropriate expenses associated with this Section, including documented
uncompensated lost work time, if any. Unless otherwise prohibited by law, you
agree to timely notify the Company’s Chief Legal Counsel of all subpoenas issued
to you or contact made with you by any government official or law enforcement
agency relating in any way to the Company or your employment with the Company
and provide a copy of any subpoena upon receipt. Nothing in this Section will
prevent you from communicating with government officials or law enforcement or
participating in any government or law enforcement investigation.





--------------------------------------------------------------------------------

Page 5
Kevin G. Jackson
November 13, 2019
6. No Disparagement, Non-Disclosure and Confidentiality. You agree not to
criticize, disparage, or otherwise demean in any way the Company or its
respective affiliates, officers, directors, employees, or the Company’s
products. Unless otherwise permitted by law, you further agree not to engage in
conduct that is or could be disruptive to the Company’s work environment or its
employees, including, but not limited to, behavior that is or could be perceived
as harassing or retaliatory in nature. You will not disclose the fact of this
Agreement or any of its terms to any third parties other than your immediate
family members (and only if they agree to be bound by the confidential nature of
this Agreement), tax advisors and authorities, accountants, and attorneys or as
otherwise required by law.


You also acknowledge that you owe a continuing duty to the Company to maintain
the confidentiality of the confidential and proprietary information of the
Company. You agree that you will not disclose to any third party or use,
directly or indirectly, for yourself or for the benefit of any third party any
Confidential Information of the Company or any of its affiliates. For purposes
of this Agreement, “Confidential Information” generally includes information
which is not publicly available. Confidential Information includes, but is not
limited to pending acquisitions by the Company, recipes, formulas, laboratory
notebooks, research and test data, patent activities, business strategies,
pending contracts, market surveys, customer lists, customer information, pricing
information, margins, product cost information, raw material cost information,
financial projections and reports, budgets, personnel files, internal memoranda,
policies, data processing programs, and accounting procedures.


Nothing in this Agreement will prohibit or restrict you from responding to any
inquiry, or providing testimony, about this Agreement or its underlying facts
and circumstances by or before any federal, state, or local administrative or
regulatory agency or authority, or otherwise communicating with any such agency
or authority, or from participating or cooperating in any investigation
conducted by any governmental agency or authority. Likewise, nothing in this
Agreement is intended to or will prevent you from engaging in protected
whistleblowing rights, including reporting a possible violation of federal or
other applicable law or regulation to any governmental agency or entity,
including, but not limited to, the Department of Justice, the Securities and
Exchange Commission (the “SEC”), the U.S. Congress, or any governmental agency
Inspector General. This Agreement does not limit your right to receive an award
(including, without limitation, a monetary reward) for information provided to
the SEC, and you do not need the prior authorization of anyone at the Company to
make any such reports or disclosures, nor are you required to notify the Company
that you have made such reports or disclosures. Further, in accordance with the
Defend Trade Secrets Act of 2016, you will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. If you file a lawsuit for retaliation for
reporting a suspected violation of law, you may disclose certain trade secrets
to your attorney and use the trade secret information in the court proceeding if
you: (a) file any document containing the trade secret under seal; and (b) do
not disclose the trade secret, except pursuant to court order.


7. References. It is the general policy of the Company to provide only neutral
references in response to employment inquiries. Thus, unless otherwise agreed to
by the parties, you agree to direct all inquiries concerning your employment
with the Company, including inquiries from prospective employers, to the Human
Resources Department, which will provide a neutral reference, meaning the dates
of your employment and positions held.


8. Consideration Time and Revocation Period. This Agreement was first given to
you on November 13, 2019. You have 21 calendar days during which to review and
consider this offer. If you wish to accept this Agreement, you must sign and
return it on or before December 27, 2019 (“Consideration Period”) to: The J. M.
Smucker Company, attn: Mandy Johnson, One Strawberry Lane, Orrville, Ohio 44667.
However, you cannot sign and return it before your Separation Date, as defined
on page 1 of this Agreement. In the event you sign and return the Agreement
before December 27, 2019, you certify, by such execution, that you knowingly and
voluntarily waive the right to the full 21 days, for reasons personal to you,
with no pressure by the Company to do so.





--------------------------------------------------------------------------------

Page 6
Kevin G. Jackson
November 13, 2019
Any discussions or negotiations over the terms of this Agreement will not extend
or require a new 21-day period for your consideration of this Release Agreement.


You understand that you may revoke this Agreement for a period of seven calendar
days following your execution of the Agreement. You understand that any
revocation, in order to be effective, must be: (1) in writing and postmarked
within seven days of your execution of the Agreement and addressed to: The J. M.
Smucker Company, attn: Mandy Johnson One Strawberry Lane, Orrville, Ohio 44667;
and (2) sent via certified mail, return receipt requested, to show proof of
mailing. Unless revoked as provided herein, this Agreement will become fully
effective and binding on the eighth day following signing (the “Effective
Date”).


9. Payments and/or Benefits. If the Company has received this executed Agreement
within the Consideration Period, you comply with all conditions precedent to
your receipt of the Waiver and Release Payments and Benefits, as outlined in
Section 2 of this Agreement, you comply with all obligations set forth in this
Agreement, and you do not revoke this Agreement within the seven-day revocation
period, then this Agreement will become fully and finally effective and the
Waiver and Release Payments and Benefits provided by the terms of Section 2 will
be made/provided to you in January 2020, following the Company’s receipt of this
executed Agreement and expiration of the seven-day revocation period.


10. Breach of Agreement. In the event of a breach by you of any provision of
this Agreement or the Company’s determination as to your ineligibility to
receive the Waiver and Release Payments and Benefits, as outlined in Section 2,
and without limiting in any way remedies for such breach, you will forfeit any
outstanding payment due under this Agreement and will repay to the Company any
amount(s) already paid or provided to you pursuant to Section 2. You further
agree to indemnify and hold harmless the Company from and against any and all
losses, liabilities, damages, and expenses, including reasonable attorneys’
fees, that the Company may incur or suffer arising out of, or in connection
with, any breach of a representation or agreement by you, including your
obligations under this Agreement, or the Company’s efforts to recoup from you
any Waiver and Release Payments and Benefits made to you in the event of your
ineligibility to receive said amounts.


11. Governing Law. This Agreement is entered into in the State of Ohio, and the
laws of the State of Ohio will apply to any dispute concerning it, excluding the
conflict-of-law principles thereof. Furthermore, any action regarding this
Agreement or its enforcement will be subject to the exclusive jurisdiction of
the courts of the State of Ohio.


12. Complete Agreement and Modification. In executing this Agreement, you are
doing so knowingly and voluntarily and agree that you have not relied upon any
oral statements by the Company or its representatives, and that this Agreement
constitutes the entire agreement between the Company and you pertaining to the
subject matter hereof. This Agreement may not be changed or altered, except by a
writing signed by the Company and you.


13. Severability. Should any provision of this Agreement be declared or
determined by any court to be illegal or invalid, the remaining parts, terms or
provisions will not be affected thereby, and any illegal or invalid part, term
or provision will be deemed not to be a part of this Agreement.


14. 409A. This Agreement is intended to comply with Section 409A, to the extent
applicable, or an exemption thereunder, and will be construed and administered
in accordance with Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A, and in no event will the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.









--------------------------------------------------------------------------------

Page 7
Kevin G. Jackson
November 13, 2019
We thank you for your service and wish you much success in the future.


                  

Very Truly Yours,THE J. M. SMUCKER COMPANY/s/ Mark T. SmuckerMark T.
SmuckerPresident and Chief Executive Officer





You expressly represent that you have read and fully understand the terms and
significance of this Agreement and execute it knowingly and voluntarily and that
you understand that this Agreement has binding legal effect.





/s/ KGJEmployee's InitialsAccepted and agreed this27thday ofDecember, 2019/s/
Kevin G. JacksonKevin G. Jackson




